Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/30/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/30/2022.  In particular, claim 1 has been amended to limit the dispersant to a fatty acid having 6-24 carbons in an amount of 5-100 phr, and claim 16 is new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 16, the term “modified” in “modified silicone oil” is indefinite because it is unclear what modifications are encompassed by “modified,” e.g., does it include cleaving silicone oil or modifying with hydrophobic groups? Or hydrophilic groups? Or all of the above?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (EP 2 554 585) in view of Hamada (US 4,310,444).
With respect to claims 1 and 8, Hayashida discloses a silicone rubber composition comprising 100 parts by mass of an organopolysiloxane (i.e., silicone) and 0.01-10 parts by mass of a zirconia-ceria solid solution (abstract).  Example 1 includes 100 parts by mass of organopolysiloxane prepared from dimethylsiloxane units and 0.8 parts by mass zirconia-ceria solution solution (paragraphs 0039-0040).
Hayashida discloses “conventional additives typically included within silicone rubber compositions” such as flame-retardancy-impart agents can be used (paragraph 0035), however, it fails to disclose a dispersant that is a fatty acid having carbon atoms in range of 6 to 24.
Hamada discloses a flame retardant silicone rubber composition which also exhibits transparency comprising a fatty acid with at least 11 carbon atoms which are added in an amount of 0.05-3 parts by weight relative to 100 parts by weight of polyorganosiloxane (silicone) (col. 3, lines 25-44; col. 4, lines 13-18).  Hamada teaches that the fatty acids are an important component to impart flame retardancy without interference with the transparency of the silicone rubbers (col. 3, lines 25-31).  While a flame retardant is not explicitly a “dispersant,” it effectively functions as a dispersant because it is the same ingredients as used by applicant and therefore reads on claimed “dispersant.”
Given that Hayashida is open to the use of additive such as flame retardancy-imparting agents and further given that Hamada discloses a silicone rubber composition comprising 0.05-3 phr of fatty acid as a flame retardant, it would have been obvious to one of ordinary skill in the art to utilize the flame retardant of Hamada in Hayashida.  
With respect to claim 2, Hayashida discloses that the zirconia-ceria solid solution has a D50 average particle size preferably 0.1 to 15 μm (paragraph 0020) which overlaps with claimed range, however, Hayashida fails to disclose a particle size of 1 nm to 1 μm with sufficient specificity so as to anticipate.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to select any of the particle sizes taught by Hayashida, including that overlap with the claimed range.
With respect to claim 6, while Hamada prefers linear fatty acids (col. 3, lines 36-38), it is the examiner’s position that that an isomer that is a branched aliphatic chain are of sufficiently close structure to functionally be the same.  Case law holds that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Therefore, it would have been obvious to one of ordinary skill in the art to select a fatty acid with a branched aliphatic chain like claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (EP 2 554 585) in view of Hamada (US 4,310,444) and further in view of Kishimoto (JP 51-041046, machine translation).
The discussion with respect to Hayashida and Hamada in paragraph 6 above is incorporated here by reference.
Hayashida discloses the use of additives such as heat resistance improvers (paragraph 0035), however, it fails to disclose the addition of cerium silanolate.
Kishimoto discloses an organopolysiloxane (silicone) composition with improved thermal (heat) stability which comprises a cerium compound (paragraph 0002) which is prepared by reacting cerium chloride with alkali metal silanolate to produce cerium silanolate (page 3).
Given that Hayashida discloses the utility of a heat resistance improver and further given that Kishimoto discloses a silicone composition comprising a cerium silanolate as a heat stability additive, it would have been obvious to one of ordinary skill in the art to add cerium silanolate as the heat resistance improver in the composition of Hayashida.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (EP 2 554 585) in view of Hamada (US 4,310,444) and further in view of Pottier (US 8,907,001).
The discussion with respect to Hayashida and Hamada in paragraph 6 above is incorporated here by reference.
Hayashida discloses that the zirconia-ceria solid solution can have improved dispersibility by adding an organosiloxane (paragraph 0031), however, it fails to disclose that the organosiloxane is a modified silicone oil.
Pottier discloses hydrophobic reinforcing filler for silicone elastomers (abstract) and teaches that the silicone oil provides easier mixing of filler into the silicone elastomer (col. 7, lines 20-29).  The exemplified silicone oil includes an OH-terminated polydimethylsiloxane (silicone) (col. 8, lines 65-67).
Given that Hayashida discloses treating the surface of the zirconia-ceria solid solution with an organosiloxane and further given that Pottier teaches that a suitable surface treatment includes modified silicone oil in order to improve ease of mixing, it would have been obvious to one of ordinary skill in the art to treated the surface of Hayashida’s zirconia-ceria solid solution with a modified silicone oil.

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn